DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/21/2021 has been entered. Claims 1-8 have been amended and are currently pending and are under examination.

Withdrawn Objections and Rejections
	In view of Applicant’s amendment and Examiner’s amendment set forth below, the objections and 112(b) rejections of the record have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE TITLE OF THE INVENTION
	The term “1,2-DICHLOROTERT-BUTANE” has been replaced by - - 1,2-DICHLOROISOBUTANE - -.
	IN THE TITLE SPECIFICATION 12/21/2021 (clean version with 5 pages)
	Page 2, line 25 – the term “1,2-chloro-tert-butane” has been replaced by - - 1,2-dichloroisobutane - -.
	Page 4, line 10 – the term “1,2-chloro-tert-butane” has been replaced by - - 1,2-dichloroisobutane - -.
	Applicant is advised to contact the examiner in the event Applicant disagrees with the above amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Patent numbers BE448885A (BE’885, cited in IDS 04/28/2020, machine translation mailed on 10/22/2021), US2,322,258 (US’258; cited in Office Action 10/22/2021) and US3,341,615 (US’615; cited in Office Action 10/22/2021).
BE’885 teaches a method for preparing 2-methallyl chloride by dehydrochlorinating 1,2-dichloroisobutane at high temperature. However, BE’885 fails to teach using aqueous solution of sodium hydroxide in the reaction and conducting the reaction in a rectifying tower as instantly claimed.
US’258 teaches a method for dehydrohalogenating halogenated organic compounds in the presence of alkaline aqueous solution such as aqueous solution of sodium hydroxide. However, US’258 fails to teach conducting the reaction in a rectifying tower as instantly claimed. Hence, a skilled artisan would not have been motivated to combine the teachings of BE’885 and US’258 to arrive at the instantly claimed method.
US’615 teaches a process for conducting dehydrohalogenation of halogenated hydrocarbons in fractionating column (equivalent to the instantly claimed rectifying tower). US’615 further teaches that the reaction is conducted in the presence of metals or metal alloys as follows:

    PNG
    media_image1.png
    98
    639
    media_image1.png
    Greyscale

However, US’615 fails to teach or suggest using aqueous solution of sodium hydroxide as instantly claimed or as taught by US’258. Hence, a skilled artisan would not have been motivated to combine the teachings of BE’885, US’258 and US’615 to arrive at the instantly claimed method for preparing 2-methally chloride from 1,2-dichloroisobutane.
In view of the foregoing, the instantly claimed method for preparing 2-methallyl chloride from 1,2-dichloroisobutane is deemed novel and unobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622